Order entered November 28, 2018




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00898-CR

                      MICHAEL EDWARD HARSSEMA, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-80837-2018

                                         ORDER
       Before the Court is Official Court Reporter Kristen Kopp’s November 26, 2018 second

request for an extension of time to file the reporter’s record. We GRANT the request and

ORDER the reporter’s record filed within FIVE DAYS of the date of this order.


                                                   /s/   LANA MYERS
                                                         JUSTICE